DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 7, 14 and 16 are pending in the instant invention.  According to the Amendments to the Claims, filed February 8, 2022, claims 7 and 14 were amended, claims 1-6, 8-13 and 15 were cancelled and claim 16 was added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2019/070797, filed January 8, 2019, which claims priority under 35 U.S.C. § 119(a-d) to US Provisional Application Nos.: a) CN 201811547590.4, filed December 18, 2018; and b) CN 201810019736.1, filed January 9, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on January 19, 2022, is acknowledged: Group III - claims 7, 14 and 16.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on November 12, 2021.

Non-Final Rejection, mailed on November 12, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments, filed January 19, 2022, and/or the Amendments to the Claims, filed February 8, 2022.
	Thus, a second Office action and prosecution on the merits of claims 7, 14 and 16 is contained within.

Reasons for Allowance

	Claims 7, 14 and 16 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to: (1) a process for preparing 4-(4-fluoro-3-(2-(trifluoro-methyl)-5,6,7,8-tetrahydro-[1,2,4]triazolo[1,5-a]pyrazine-7-carbonyl)benzyl)phthalazin-1(2H)-one represented by the formula I, as recited in claim 7; and (2) a process for preparing 4-(4-fluoro-3-(2-(trifluoromethyl)-5,6,7,8-tetrahydro-[1,2,4]triazolo[1,5-a]pyrazine-7-carbonyl)benzyl)-phthalazin-1(2H)-one represented by the formula I, as recited in claim 14, respectively.
	Consequently, the procedural step that is not taught or fairly suggested in the prior art is the step of reacting a salt of 2-(trifluoromethyl)-5,6,7,8-tetrahydro-[1,2,4]triazolo[1,5-a]pyrazine represented by the formula II’ with a substituted phthalazine represented by the formula IV in order to provide 4-(4-fluoro-3-(2-(trifluoromethyl)-5,6,7,8-tetrahydro-[1,2,4]triazolo[1,5-a]pyrazine-7-carbonyl)benzyl)phthalazin-1(2H)-one represented by the formula I.  This procedural step is a]pyrazine-7-carbonyl)benzyl)phthalazin-1(2H)-one represented by the formula I, as recited in claim 7.
	Moreover, the procedural step that is not further taught or fairly suggested in the prior art is the step of reacting 2-(trifluoromethyl)-5,6,7,8-tetrahydro-[1,2,4]triazolo[1,5-a]pyrazine represented by the formula II with a substituted phthalazine represented by the formula IV in order to provide 4-(4-fluoro-3-(2-(trifluoromethyl)-5,6,7,8-tetrahydro-[1,2,4]triazolo[1,5-a]pyrazine-7-carbonyl)benzyl)phthalazin-1(2H)-one represented by the formula I.  This procedural step is present in the process for preparing 4-(4-fluoro-3-(2-(trifluoromethyl)-5,6,7,8-tetrahydro-[1,2,4]-triazolo[1,5-a]pyrazine-7-carbonyl)benzyl)phthalazin-1(2H)-one represented by the formula I, as recited in claim 14.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:



X is hydrochloric acid, maleic acid, or phosphoric acid;

	has been deleted and replaced with the following:
---“X is hydrochloric acid, maleic acid, or phosphoric acid; and”---

	In claim 14, the following text:
Ra is halogen hydroxy, or alkoxy ;

	has been deleted and replaced with the following:
---“Ra is halogen, hydroxy, or alkoxy;”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Donald G. Walker (Reg. No. 44,390) on February 10, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, 

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624